UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51338 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey65-1241959 (State or other jurisdiction of incorporation or organization)(IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey08080 (Address of principal executive offices)(Zip Code) 856-256-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of May 14, 2010, there were issued and outstanding 4,034,639 shares of the registrant's common stock. PARKE BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 INDEX Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Controls and Procedures 32 Part II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES EXHIBITS and CERTIFICATIONS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Parke Bancorp Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (in thousands except share data) ASSETS Cashand due from financial institutions $ $ Federal funds sold and cash equivalents 55 Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity (fair value of $2,397 at March 31, 2010 and $2,404 at December 31, 2009) Total investment securities Loans, net of unearned income Less: Allowance for loan and lease losses Net loans and leases Accrued interest receivable Premises and equipment, net Restricted stock, at cost Bank owned life insurance (BOLI) Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits FHLB borrowings Other borrowed funds Subordinated debentures Accrued interest payable Other liabilities Total liabilities Shareholders’ Equity Preferred stock, $1,000 liquidation value; authorized 1,000,000 shares; Issued: 16,288 shares at March 31, 2010 and December 31, 2009 Common stock, $.10 par value; authorized 10,000,000 shares; Issued: 4,649,004 shares at March 31, 2010; and 4,224,867 shares at December 31, 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss Treasury stock, 210,901 shares at March 31, 2010 and 191,729shares at December 31, 2009, at cost Total shareholders’ equity Noncontrolling (minority) interest in consolidated subsidiaries — Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements 1 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended March31, (in thousands except share data) Interest income: Interest and fees on loans $ $ Interest and dividends on investments Interest on federal funds sold and cash equivalents — — Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income (loss) Loan fees 49 84 Net income from BOLI 44 44 Service fees on deposit accounts 62 46 Other than temporary impairment losses ) — Portion of loss recognized in other comprehensive income (OCI) (before taxes) 26 — Net impairment losses recognized in earnings ) — Other 23 Total noninterest income Noninterest expense Compensation and benefits Professional services Occupancy and equipment Data processing 72 82 FDIC Insurance 71 Loss on write down of foreclosed assets — 35 Other operating expense Total noninterest expense Income before income tax expense 2,523 Income tax expense Net income attributable to Company and noncontrolling (minority) interests interests Net (income) loss attributable to noncontrolling (minority) interests 64 — Net income attributable to Company Preferred stock dividend and discount accretion Net income available to common shareholders $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted See accompanying notes to consolidated financial statements 2 Parke Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGE IN SHAREHOLDERS’ EQUITY (unaudited) PreferredStock CommonStock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury
